The action is for specific performance of a contract for the sale of a house by defendants to plaintiffs. During the pendency of the action defendants conveyed title to the house to plaintiffs, and the action was continued for the purpose of procuring money damages claimed to have been sustained by plaintiffs as a result of delay in the conveyance. At the close of plaintiffs’ case the complaint was dismissed, and the appeal is by plaintiffs from the ensuing judgment in favor of defendants. Judgment unanimously affirmed, without costs. No opinion. Present — Nolan, P. J., Wenzel, MacCrate, Schmidt and Murphy, JJ.